DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Election/Restrictions
This application contains claims directed to the following patentably distinct species
Group I (Claims 1-8) are drawn to a an assist function in an electronic program guide (see Figure 3), as classified in CPC G06F 9/44.
Group II (Claims 9-12) are drawn to display of programs for selection by the user (see Figure 11), as classified in CPC H04N 21/4821.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim 13, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Examiner will consider rejoining claims 14-20 under independent claim 13 if the independent claim has been deemed allowable.

808.02 [R-5] - Establishing Burden
Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121 is never proper (MPEP  § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
Where the inventions as claimed are shown to be independent or distinct under the criteria of  MPEP  § 806.05(c) - §  806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  Thus the examiner must show by appropriate explanation one of the following:

(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Interview conducted 1/25/2021 with Bruno Polito.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Card, II et al. (U.S. Patent Application Publication 2018/0024845).
Referring to claim 1, Card discloses a display control unit (see receiver 150 in Figure 1), in a case where an assist function for voice reading of a description displayed on a screen is on (see Figure 2 and Paragraph 0061), display a screen related to a predetermined description such that the displayed screen has a structure different from that in a case where the assist function is off (see Figure 2 for screen 305, which is representative of a screen when the assist function is on and Figure 10 for a screen with a different structure when the assist function (audio output) is off).

	Referring to claim 2, Card discloses an acquisition unit that acquires program guide data, wherein the display control unit displays a screen of the program guide (see Paragraphs 0048-0049).

	Referring to claim 3, Card discloses that in a case where the assist function is on, the display control unit displays a screen of the program guide which includes a plurality see Figure 2 and Paragraphs 0061-0065 for displaying multiple layers of screens on device 205 and device 210 when the assist function is on), and in a case where the assist function is off, the display control unit displays a screen of the program guide which includes a one-layer screen (see Figure 10 for displaying a single layer screen 1010 when the audio output/accessibility option is off).

	Referring to claim 4, Card discloses that in a case where the assist function is on, the display control unit displays a screen of the program guide in a list format including a screen of a channel list and a screen of a list of program which is provided through a predetermined channel selected from the channel list (see Figure 2 and Paragraphs 0061-0065).
  
	Referring to claim 5, Card discloses that in a case where the assist function is off, the display control unit displays a screen of the program guide in a grid format in which one predetermined direction is defined as a channel direction, a direction orthogonal to the one predetermined direction is defined as a time direction, and programs are arranged at positions corresponding to time periods during which the respective programs are provided (see the Figure 10 for the Audio Output accessibility option being OFF and the EPG 1030 still displaying the program guide in the format claimed).

see Figures 6 and 10), wherein the assist function is executed by a program that is different from a program by which a function of displaying the program guide is executed (see Figure 10 for the accessibility module program being executed by accessing option 1035, which presents a program different from the program that allows the user to select programs in the EPG window 1030).

	Referring to claims 7-8, see the rejection of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eyer (U.S. Patent Application Publication 2011/0302599) also teaches user accessibility functionality for visually impaired users.
Wlodkowski et al. (U.S. Patent Application Publication 2015/0248887) discloses a voice enabled screen reader to assist visually impaired users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


February 23, 2021